[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               AUGUST 28, 2007
                              No. 06-15207                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                            BIA No. A95-294-387

ZHUANJUN WANG,


                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (August 28, 2007)

Before BIRCH, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

     Zhuanjun Wang petitions this court for review of the Board of Immigration
Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) order of

removal and denial of asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). Because the BIA’s decision is supported by

substantial evidence, we affirm.

                                   I. Background

      Wang, a native and citizen of China, arrived in the United States between

July 19 and July 26, 2001 without being admitted or paroled. The INS issued him

a notice to appear charging him with removability under the INA

§ 212(a)(6)(A)(i); 8 U.S.C. § 1182(a)(6)(A)(i). Wang conceded removability but

filed an application for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT).

      In his application for asylum and in his testimony before the IJ, Wang

claimed that he had suffered persecution on account of his practice of Zhong Gong,

which China declared to be an illegal religious organization in 1999. Wang first

began practicing Zhong Gong in 1996 after being diagnosed with heart disease

because he was informed that it would improve his health. Wang established and

led a Zhong Gong practice in a local park with approximately sixty practitioners.

      On January 1, 2000, Wang was practicing Zhong Gong in the park with his

fellow practitioners when the police dispersed the group and arrested Wang. He

claimed to be beaten and detained for fifteen days. Before his release, Wang was
                                          2
forced to pay a fine and sign a confession under coercion.

       After the detention, Wang claimed that he was publically reprimanded,

denied a bonus, and demoted from his managerial position at the Foreign Trade

Bureau.1 Nonetheless, Wang continued to allow fellow Zhong Gong adherents to

practice at his home. On April 27, 2001, police raided his home where he and

eight others were practicing Zhong Gong. The police confiscated all of Wang’s

Zhong Gong-related material and arrested him. He was beaten and forced to squat

during a one-hour interrogation. Wang claims to have been detained for a month,

during which he was interrogated twice more and suffered beatings both times.

Wang introduced a photograph of an injury to his leg from the beating he suffered

during this second detention.

       Wang testified that he became seriously ill while in detention and was

released on May 28, 2001 so he could visit a doctor. His release was conditioned

on paying a fine, signing a statement agreeing to no longer practice Zhong Gong,

and promising to report to his local police station weekly. After the second

detention, Wang was dismissed from his job. Soon after this dismissal, he decided




       1
           In his statement, Wang had claimed that he had been “dismissed from [his] post,” but
he clarified during cross-examination that he had been demoted from a managerial position to a
clerk.
                                                3
to flee China. On July 7, 2001 he boarded a cargo ship bound for Los Angeles.2

After arriving in the United States, Wang learned that his wife and daughter were

being harassed by the police and a fellow Zhong Gong practitioner was sentenced

to a labor camp for a year. Wang testified that he will be arrested if he returns to

China and that there was no place in China where he would be safe from

persecution.

       Under cross-examination, Wang admitted for the first time that he was

hospitalized after the January 2000 detention for a broken nose. He did not have

any documentation for this hospitalization, but he did present records of admission

for hospitals after his May 2001 detention. These records, however, are the matter

of some dispute because of inconsistencies in Wang’s testimony.

       Wang testified that he visited both the Armed Police and Emperor’s Crown

hospitals after he was released from police custody on May 28, 2001 because he

was suffering from a fever and diarrhea. The government questioned Wang as to

why he submitted records of admission from the Alguazil General Hospital of

Shandong Province and the Railroad Hospital. Wang offered a vague response that

his city, Yan Hai City, was located in Shandong Province, but he did not clarify

whether the Armed Police or Emperor’s Crown hospitals were also known as the

       2
          Wang entered the United States on either July 19 or July 26, 2001. In both his
application and testimony he stated that he arrived on July 26. During one the initial status
hearings, however, his attorney stated that he arrived on July 19.
                                                  4
Alguazil General Hospital or the Railroad Hospital. There is no other evidence in

the record that can clarify if these are different hospitals or not.

       The government asked Wang to explain why his admission record to the

Alguazil General Hospital indicated that he had been admitted on May 26, two

days before he claimed to have been released from police detention. Wang then

explained, for the first time, that the police had taken to him to the hospital while

he was in detention. The government questioned Wang as to why the hospital

records did not mention the leg injury, and he replied that he did not seek treatment

for that injury because it was not as important as the fever and diarrhea. Finally,

the government questioned why the admission record for the Railroad Hospital had

listed Wang as a manager at the Trade Bureau if he had already been demoted to

clerk. He responded saying that he claimed to be a manager because he was

embarrassed and hoped for better treatment as a manager.

       In support of his application, Wang submitted documents in addition to

those medical records discussed above. He submitted numerous articles about the

treatment of Zhong Gong followers and a 2001 State Department Report that

confirms that the Chinese government has banned the Zhong Gong movement.

Wang submitted a letter from his wife stating that the police continued to look for

him and that she and their daughter missed him. Wang also submitted an official

birth certificate that was issued after he left China; he testified that his wife sent it
                                             5
to him after he arrived in the United States.

       After the hearing, the IJ denied all relief based on an adverse credibility

determination. The IJ found “substantial and material evidentiary gaps” in Wang’s

testimony. Specifically, the IJ noted that: (1) Wang’s date of entry is inconsistent

on the record; (2) Wang provided no documentation concerning his involvement in

Zhong Gong; (3) Wang failed to mention in his initial application or direct

testimony that he went to a hospital for his broken nose after the first detention; (4)

Wang, for the first time during cross-examination, mentioned seeing a dentist,

presumably because of injuries received during police detention; (5) Wang’s

testimony was inconsistent as to when he was released from the second detention

and whether the police took him to a hospital before his release; (6) Wang’s

testimony was inconsistent with the medical records he submitted, especially with

regards to which hospitals he was treated at; (7) Wang’s initial application did not

mention the leg injury and none of the submitted medical reports documented a leg

injury; (8) Wang had claimed to be a manager when he was admitted to the

Railroad Hospital even though he testified that he had already been demoted to a

clerk; (9) Wang had claimed to have arrived in the United States with his birth

certificate but then changed his recollection 3; (10) the letter purported to be from



       3
         The transcript of the hearing does not support this analysis; it appears that Wang
consistently stated that he did not have his birth certificate when he entered the country.
                                                   6
Wang’s wife was “scripted” particularly because it referred to their daughter in the

second person as “our daughter”; and that the medical records were related to an

illness that Wang had in 1994 and 1995.4 The IJ held that Wang failed to present a

credible claim for asylum, had thus failed to meet the higher burden for

withholding of removal, and failed to establish eligibility for relief under the CAT.

       The BIA affirmed this credibility finding, specifically noting several

inconsistencies in Wang’s testimony, including (1) the discrepancy between the

hospitals Wang claimed to have visited and admission records he submitted; (2)

the inconsistencies in when Wang was released from the second detention and

whether the police took him to a hospital before his release; (3) the absence of

documentation regarding Wang’s leg injury and his failure to mention the injury in

his application for asylum; and (4) Wang’s failure to mention the broken nose he

received during the first detention in either his written statement or direct

examination. The BIA held that these inconsistencies were sufficient to support

the adverse credibility determination against Wang and thus deny his application

for asylum, withholding of removal, and relief under CAT.




       4
         The record gives no indication of any illness that Wang may have had in 1994 or 1995,
much less that his hospitalization in 2001 was due to the previous condition.
                                                7
                                 II. Standard of Review

       We review the BIA’s factual findings under the substantial evidence test and

must affirm its decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Id. at 817-18 (quoting Al Najjar,

257 F.3d at 1283-84) (quotations omitted). “Under the substantial evidence test,

we view the record evidence in the light most favorable to the agency’s decision

and draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). Thus we will reverse factual

findings if “the record not only supports reversal, but compels it.” Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

                                      III. Discussion

       Because Wang must establish eligibility for asylum, an adverse credibility

determination—as made by the BIA in this case—may be sufficient to support the

denial of an asylum application.5 Fogue v. U.S. Att’y Gen., 401 F.3d 1282, 1287

(11th Cir. 2004); see also Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir.

2006). Once an adverse credibility determination is made, the burden shifts to

Wang to show that the determination was “not supported by specific, cogent

reasons or was not based on substantial evidence.” Chen, 463 F.3d at 1231 (citing

       5
         The BIA or IJ must still evaluate all evidence introduced by the applicant. See D-
Muhumed, 388 F.3d at 819. In this case, the supporting documentation was considered but did
not support Wang’s claim of persecution.
                                                 8
Fogue, 401 F.3d at 1287). Reliable testimony may be indicated by consistency on

examination, consistency with the written application, and the absence of

embellishments. See In re B-, 21 I&N Dec. 66, 70 (BIA 1995).

       Substantial evidence supports the BIA’s decision to affirm the IJ’s adverse

credibility determination. The BIA and IJ noted numerous inconsistencies and

omissions in the Wang’s application and testimony regarding his injuries. His

application did not mention either his broken nose or injured leg, and he did not

mention the broken nose in his direct testimony. With regard to the medical

treatment he received, Wang’s testimony was inconsistent both as to which

hospitals he visited and whether he was taken to the hospital by the police or after

his release. Furthermore, Wang’s testimony was not collaborated by the admission

records he introduced.6 Contrary to Wang’s argument on appeal, these

inconsistencies are not minor and reconcilable, but rather go to the very heart of his

claim of persecution because they concern the extent of the harm he suffered as a

result of the alleged detentions.




       6
           Wang argues on appeal that the discrepancy between the names of the hospitals that he
testified to visiting and those in the admission records is due to a translation error. Specifically,
Wang claims that “Alguazil General Hospital” should be translated as “Armed Police Hospital.”
Wang raises this argument for the first time on appeal and therefore did not exhaust his
administrative remedies. Accordingly, we do not have jurisdiction to consider this issue.
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).
                                                   9
                         IV. Conclusion

For the foregoing reasons, we DENY Wang’s petition.




                                10